Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-12 are pending.  
Priority
Instant application 17258890, filed 01/08/2021 claims benefit as follows:

    PNG
    media_image1.png
    101
    376
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 01/08/2021 and 01/26/2021 have been considered unless marked with a strikethrough.
Restriction Election
In the response received 05/20/2022, Applicant elects group II claims 2-6 and 8-12 with traverse.  
Applicant argues that the special technical feature is the “quality of (1)” based on the purity limitation.  However, this is not persuasive.  The structure of the compound is known and according to at least MPEP 2144.09 purifying an old product is prima facie obvious “[p]urer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious”.  In this case, the claimed chemical compound has the same utility and the prior art teaches purification methods.  See for example rejection below.  Thus, Applicant argument has been considered but is not found to be persuasive.
Claims 1 and 7 are withdrawn as not reading on the elected group.
.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20180105537 (“the ‘537 publication”, made of record on the IDS).
The ‘537 publication teaches:

    PNG
    media_image2.png
    192
    258
    media_image2.png
    Greyscale
 dissolving (1) in water and treating it with an acidic or basic resin and then isolating through crystallization at [0093].


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 2-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180105537 (“the ‘537 publication”, made of record on the IDS) in view of US-9447053 (“the ‘053 patent”, made of record on the IDS).
The ‘537 publication teaches a process for producing high purity gadobutrol with a purity based on HPLC of more than 99.7-99.9% and the use for preparing a pharmaceutical formulation for parental administration.  The process uses controlled crystallization.
The ‘537 publication teaches step a).  For example, instant step a requires (1) below reacting to give for example (2) below in the presence of lithium.

    PNG
    media_image3.png
    506
    627
    media_image3.png
    Greyscale

These compounds are further reacted to generated the carboxylic acids leading to Gadobutrol:

    PNG
    media_image4.png
    392
    747
    media_image4.png
    Greyscale
.
See for example DOTA above.  Further, the ‘537 publication teaches sodium monochloroacetate at [0026] and the process at [0026] for example.
The ‘537 publication teaches reacting with Gadolinium oxide at for example [0025].
The ‘537 publication teaches using resin for purification:

    PNG
    media_image5.png
    191
    300
    media_image5.png
    Greyscale
.  See also [0093].
The ‘537 publication fails to teach an intermediate (2) resulting from ammonia treatment for claim 2, and calcium hydroxide for claim 8.
The ‘053 patent teaches binding the free ligand such as (3) above to an acidic ion exchange resin and eluting with an aqueous alkaline solution.  Further, the aqueous alkaline solution is taught to be ammonia or volatile amines:
(16)    Preferred aqueous alkaline reagents for the eluent are bases that may be removed from an aqueous solution by distillation. The advantage of such reagents is that they will be removed from the ligand-containing eluate by evaporation of water. The aqueous alkaline reagents may be ammonia or volatile amines.

Further, the ‘053 patent teaches the purification of Gadobutrol with a resin in example 1 and eluting with ammonia.
Thus, the ‘053 patent teaches that ammonia can be used to elute which would provide the triammonium salt of step b.  Further,  the ‘053 patent teaches the active step of purifying Gadobutrol with acidic or basic resin in example 1.
The ‘053 patent teaches using calcium hydroxide for the synthesis of the calcium complex.  For example:
10. The process according to claim 1, wherein the calcium ion source in step f) is calcium carbonate, calcium oxide, or calcium hydroxide
Thus, all the active steps are taught in the prior art.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art elements according to known methods to yield predictable results.  In this case, the primary reference teaches some active steps relating to synthesis and purification of polyamino compounds containing gadolinium and the secondary reference teaches the synthesis and isolation of polyamino compounds containing gadolinium and calcium.  One skilled in the art could readily combine steps from references having similar utility to arrive at the instant claims.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made. 
	 
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2011054827 (“the ‘247 publication”).
The ‘827 publication teaches that the sodium salt can be made by treating Calcobutrol with sodium hydroxide.  For example:

    PNG
    media_image6.png
    69
    540
    media_image6.png
    Greyscale
.
In addition, the ‘827 publication teaches:

    PNG
    media_image7.png
    173
    519
    media_image7.png
    Greyscale
.
The ‘827 publication fails to teach purity levels of the sodium salt.
However, it would have been prima facie obvious to one having ordinary skill in the art to purify a compound because the compound is used in humans (see page 1).  Further, the Calcobutrol is shown to be 99.4% pure, thus one would expect high purities of the sodium salt.  Still further, according to MPEP 2144.09:  purifying an old product is prima facie obvious “[p]urer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious”.  There is motivation to have higher purity in order to have a better product for in vivo usage.  One skilled in the art would expect success because the ‘827 publication teaches for example a method of synthesis of the salt and a variety of methods of purification for salt and ionic compounds.


Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim a list of metal salts recites the broad recitation the list and all the members included in “or the like”, and the claim also recites the list without the members of “or the like’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Objections
Claim 2-3, 8 is objected to because of the following informalities:  The claim has multiple capital letters including at least “Wherein”, “Sodium”, “Lithium” and “Calcium”.  Appropriate correction is required.
Claim 1 and 4 is objected because of the following informalities:  It is unclear how the ammonium based specie (2) of step b) can be present without treatment with ammonia being required.
Claim 12 is objected to because of the following informalities:  The claim has strange grammar.  For example the claim recites: “is having”.  Appropriate correction is required.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622